DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.

Allowable Subject Matter
Claims 1, 3-17, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The independent claims of the instant invention recite a system and method of receiving a user request to start a gaming software session from a first user with a first account, the gaming software configured to provide an offer for a physical product, providing an offer for a physical product for display at a specified time in which the offer and time are determined based on historical activity of the first account including prior start times and durations of gaming sessions, wherein providing the offer further comprises determining that a second user who interacted with the first user over the gaming software ordered the physical product, wherein providing the offer is further based on a length of time to deliver the product, wherein 

Washington teaches receiving a user request to start a session in gaming software, the user request coming from a first user having a first account, the gaming software configured to run on a user device and configured to provide, via a user interface of the user device, an offer for a physical product, providing, to the gaming software, an offer for a physical product for display at a specified time by the user interface of the user device, wherein the offer and specified time are determined based at least in part on historical activity of the first account including start times and associated durations of prior gaming software sessions of the first account, detecting a user interaction with the offer for the physical product , and in response to the detection, taking an action in a process of ordering the physical product.  Washington does not teach each and every limitation recited in the independent claims.

Keswani teaches providing the offer for a product comprises determining that a second user who interacted with the first user through the gaming software, ordered the product.  Keswani does not cure all the deficiencies of Washington, and the combination of Washington and Keswani do not teach each and every limitation recited in the independent claims.

Mesaros teaches providing an offer for a physical product is based at least in part on a length of time it will take to deliver the physical product.  Mesaros does not cure all the deficiencies of Washington and Keswani, and the combination of Washington, Keswani, and Mesaros do not teach each and every limitation recited in the independent claims.

None of the prior art of record teaches all of the limitations of the claimed invention in combination with using a routine estimation model to predict an out-of- game activity at a particular time and to determine when to provide the offer prior to the predicted out-of-game activity and wherein the offer is in response to the predicted out-of-game activity, the model having been generated at least in part by: collecting data describing historical activity of the first account and describing out-of-game activity for the first user and for users similar to the first user obtained from at least one social network; filtering the data based at least in part on start time and duration of gaming software sessions to determine filtered data; and training the routine estimation model using the filtered data.  Therefore, the claims are found to be allowable.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621